UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management 2580 Kekaa Drive, #115 Lahaina, HI 96761 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: DECEMBER 31, 2010 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 99.1%(a) COMMON STOCKS - 98.8%(a) Aerospace & Defense - 1.6% BE Aerospace, Inc.* $ The Boeing Co. Esterline Technologies Corp.* General Dynamics Corp. Goodrich Corp. Hexcel Corp.* Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. TransDigm Group, Inc.* United Technologies Corp. Air Freight & Logistics - 0.7% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 1.4% Alaska Air Group, Inc.* Allegiant Travel Co. AMR Corp.* China Eastern Airlines Corporation Ltd. - SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Delta Air Lines, Inc.* GOL - Linhas Aereas Inteligentes S.A. - SP-ADR Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Lan Airlines S.A. Republic Airways Holdings Inc.* Ryanair Holdings PLC - SP-ADR Southwest Airlines Co. Tam S.A. - SP-ADR United Continental Holdings Inc.* US Airways Group, Inc.* Auto Components - 0.8% BorgWarner, Inc.* China Automotive Systems, Inc.* Dorman Products, Inc.* The Goodyear Tire & Rubber Co. * Johnson Controls, Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.8% Ford Motor Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* Toyota Motor Corp. - SP-ADR Beverages - 1.8% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc. * The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Compania Cervecerias Unidas S.A. - SP-ADR Constellation Brands, Inc.* Cott Corp.* Craft Brewers Alliance Inc.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Hansen Natural Corp.* Molson Coors Brewing Co. PepsiCo, Inc. Biotechnology - 1.0% Aastrom Biosciences, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes, Inc.* Amgen Inc.* Amylin Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celera Corp.* Celgene Corp.* Cell Therapeutics, Inc.* Cephalon, Inc.* Dendreon Corp.* Dynavax Technologies Corporation* Genzyme Corp.* Gilead Sciences, Inc.* Human Genome Sciences, Inc.* Incyte Corp.* InterMune, Inc.* Savient Pharmaceuticals Inc.* SciClone Pharmaceuticals, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Inc.* Vical Inc.* XOMA Ltd.* Building Products - 0.2% Armstrong World Industries, Inc.* Masco Corp. Owens Corning Inc.* Capital Markets - 1.4% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Bank of New York Mellon Corp. Credit Suisse Group AG - SP-ADR Deutsche Bank AG E*Trade Financial Corp.* Financial Engines, Inc.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Golub Capital BDC Inc. Janus Capital Group Inc. Jefferies Group, Inc. Lazard Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp. Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals - 2.8% Agrium Inc. Air Products and Chemicals, Inc. Airgas, Inc. Albemarle Corporation CF Industries Holdings, Inc. China Agritech, Inc.* China GengSheng Minerals Inc.* Cytec Industries Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ferro Corporation* FMC Corporation W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. The Lubrizol Corp. LyondellBasell Industries N.V.* Monsanto Company The Mosaic Co. Nalco Holding Co. Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. RPM International, Inc. The Scotts Miracle-Gro Company Sigma-Aldrich Corp. Solutia Inc.* The Valspar Corp. Yara International ASA - SP-ADR Commercial Banks - 1.2% Banco Santander Brasil S.A. - ADS Banco Santander S.A. - SP-ADR Bank of Hawaii Corp. Bank of Montreal Barclays PLC BB&T Corp. CIT Group Inc.* East West Bancorp, Inc. Fifth Third Bancorp First Horizon National Corporation* Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Popular, Inc.* Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.7% Avery Dennison Corp. A.T. Cross Company* R.R. Donnelley & Sons Company IESI-BFC Ltd. Herman Miller, Inc. Pitney Bowes Inc. Republic Services, Inc. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Sykes Enterprises, Inc.* Waste Management, Inc. Communications Equipment - 3.2% Acme Packet, Inc.* ADTRAN, Inc. Anaren, Inc.* Aruba Networks Inc.* Black Box Corporation Blue Coat Systems, Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc.* L.M Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harmonic Inc.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. Ixia* JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc.* Motorola, Inc.* NETGEAR, Inc.* Nokia Corp. - SP-ADR Plantronics, Inc. QUALCOMM, Inc. Research In Motion Ltd.* Riverbed Technology, Inc.* Sierra Wireless Inc.* Sonus Networks, Inc.* Sycamore Networks, Inc. Tellabs, Inc. ViaSat, Inc.* Westell Technologies, Inc.* Computers & Peripherals - 4.2% Apple Inc.* Concurrent Computer Corporation* Dell Inc.* EMC Corp.* Hewlett-Packard Co. Hutchinson Technology Inc.* International Business Machines Corp. Lexmark International, Inc.* Logitech International S. A.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC* STEC Inc.* Teradata Corp.* Western Digital Corp.* Construction & Engineering - 0.5% Chicago Bridge & Iron Company N. V.NYS* Fluor Corp. Foster Wheeler AG* Jacobs Engineering Group Inc.* The Shaw Group Inc. * Construction Materials - 0.0% Vulcan Materials Company Consumer Finance - 0.4% American Express Co. Capital One Financial Corp. Discover Financial Services World Acceptance Corporation* Consumer Services - Diversified - 0.1% Coinstar, Inc.* New Oriental Education & Techology Group, Inc. -SP-ADR* Pre-Paid Legal Services, Inc.* Sotheby's Containers & Packaging - 0.3% Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Distributors - 0.1% Genuine Parts Co. Electric Utilities - 0.2% CPFL Energia S.A. - ADR El Paso Electric Company* Exelon Corp. Pinnacle West Capital Corporation Progress Energy, Inc. Westar Energy, Inc. Electrical Equipment - 0.9% A123 Systems Inc.* ABB Limited - SP-ADR Babcock & Wilcox Co.* Baldor Electric Co. Cooper Industries PLC Emerson Electric Co. Hubbell Incorporated, CL B Polypore International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* A.O. Smith Corp. Thomas & Betts Corp.* Electronic Equipment, Instruments & Components - 1.5% Agilent Technologies, Inc.* Avnet, Inc.* Brightpoint, Inc.* Coherent, Inc.* Corning Inc. Dolby Laboratories Inc.* DTS, Inc.* Fabrinet* Flextronics International Ltd.* FLIR Systems, Inc.* Hitachi, Ltd. Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* Mercury Computer Systems, Inc.* OSI Systems, Inc.* Power-One, Inc.* Sanmina-SCI Corp.* Tech Data Corp.* Trimble Navigation Ltd.* Vishay Intertechnology, Inc.* Vishay Precision Group Inc.* Energy Equipment & Services - 2.6% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Dril-quip, Inc.* Ensco PLC - SP-ADR FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Lufkin Industries, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Parker Drilling Co.* Patterson-UTI Energy, Inc. Rowan Companies, Inc.* RPC, Inc. Schlumberger Ltd. Tenaris S.A. - SP-ADR Transocean Ltd.* Weatherford International Ltd.* Financial Services- Diversified - 0.6% Bank of America Corp. CBOE Holdings Inc. Citigroup Inc.* IntercontinentalExchange Inc.* JPMorgan Chase & Co. The NASDAQ OMX Group, Inc. * NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing - 1.4% BJ's Wholesale Club, Inc.* Costco Wholesale Corp. CVS Caremark Corp. The Great Atlantic & Pacific Tea Company, Inc. * The Kroger Co. PriceSmart, Inc. Safeway Inc. SUPERVALU Inc. Sysco Corp. United Natural Foods, Inc.* Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* Winn-Dixie Stores, Inc.* Food Products - 1.2% Archer-Daniels-Midland Co. B & G Foods Inc. Bunge Limited Dean Foods Company* Diamond Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc. * H.J. Heinz Co. The Hershey Co. Hormel Foods Corporation Kellogg Co. Kraft Foods Inc. Mead Johnson Nutrition Company Ralcorp Holdings, Inc.* Sara Lee Corp. The J.M. Smucker Co. TreeHouse Foods, Inc.* Unilever PLC - SP-ADR Gas Utilities - 0.1% ONEOK, Inc. Health Care Equipment & Supplies - 1.7% C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. Boston Scientific Corporation* BSD Medical Corporation* Cyberonics, Inc.* Delcath Systems Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Haemonetics Corporation* Hologic, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Immucor, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. ResMed Inc.* Sirona Dental Systems, Inc.* St. Jude Medical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Zoll Medical Corporation* Health Care Providers & Services - 1.8% Aetna Inc. AMERIGROUP Corporation* AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Community Health Systems Inc.* CorVel Corporation* Coventry Health Care, Inc.* Ensign Group, Inc. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA - SP-ADR Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Healthspring, Inc.* Humana Inc.* Lincare Holdings Inc. Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Patterson Companies Inc. Quest Diagnostics Inc. Rural/Metro Corp.* Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. Universal Health Services, Inc. WellCare Health Plans Inc.* WellPoint Inc.* Health Care Technology - 0.2% Allscripts Healthcare Solutions, Inc.* Cerner Corp.* Quality Systems, Inc. Home Building - 0.6% Beazer Homes USA, Inc.* D.R. Horton, Inc. Gafisa S.A. - SP-ADR Hovnanian Enterprises, Inc.* KB Home Lennar Corp. Meritage Homes Corp.* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure - 4.9% 7 Days Group Holdings Ltd. - SP-ADR* BJ's Restaurants Inc.* Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caribou Coffee Company, Inc.* Carnival Corp. The Cheesecake Factory Inc. * Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - SP-ADR* Darden Restaurants, Inc. DineEquity, Inc.* Domino's Pizza, Inc.* Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* International Game Technology Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* Marriott International Inc. McDonald's Corp. MGM Resorts International* Morton's Restaurant Group, Inc.* P.F. Chang's China Bistro, Inc. Panera Bread Co.* Papa John's International, Inc.* Peet's Coffee & Tea Inc.* Royal Caribbean Cruises Ltd.* Ruby Tuesday, Inc.* Ruth's Hospitality Group Inc.* Shuffle Master, Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wendy's/Arby's Group, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.1% American Greetings Corporation Ethan Allen Interiors Inc. Garmin Ltd. Harman International Industries, Inc.* iRobot Corporation* La-Z-Boy Inc.* Leggett & Platt, Incorporated Mohawk Industries, Inc.* Newell Rubbermaid Inc. Panasonic Corporation SodaStream International Ltd.* Sony Corp. - SP-ADR Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corp. Household Products - 0.5% The Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.* Kimberly-Clark Corp. The Procter & Gamble Co. WD-40 Co. Independent Power Producers & Energy Traders - 0.0% Constellation Energy Group Inc. Industrial Conglomerates - 0.6% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Siemens AG - SP-ADR Textron Inc. Tyco International Ltd. Insurance - 1.3% Aflac, Inc. The Allstate Corporation Ambac Financial Group, Inc.* American International Group, Inc.* Assurant, Inc. Berkshire Hathaway Inc. Cl B* Brown & Brown, Inc. The Chubb Corporation Genworth Financial Inc.* Hartford Financial Services Group, Inc. Lincoln National Corp. Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 1.8% Amazon.com, Inc.* Expedia, Inc. Makemytrip Ltd.* Netflix Inc.* Overstock.com, Inc.* Priceline.com Inc.* Shutterfly, Inc.* Internet Software & Services - 4.2% Akamai Technologies, Inc.* Ancestry.com, Inc.* Baidu, Inc. - SP-ADR* Digital River, Inc.* eBay Inc.* Equinix, Inc.* Google Inc.* IAC/InterActiveCorp* Internet Initiative Japan Inc. - SP-ADR* MercadoLibre Inc.* Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* OpenTable, Inc.* Rackspace Hosting, Inc.* SAVVIS, Inc.* SINA Corp.* Sohu.com Inc.* Terremark Worldwide, Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc.* VistaPrint N.V.* Yahoo! Inc.* IT Services - 1.9% Accenture PLC Acxiom Corp.* Automatic Data Processing, Inc. Broadridge Financial Solutions Inc. Camelot Information Systems, Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corp. Fiserv, Inc.* Gartner, Inc.* The Hackett Group, Inc. * hiSoft Technology International Ltd. - SP-ADR* iGATE Corporation Infosys Technologies Ltd. - SP-ADR Mastercard, Inc. Paychex, Inc. Sapient Corp. Satyam Computer Services Ltd. - SP-ADR* Unisys Corp.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.3% Eastman Kodak Co.* Hasbro, Inc. Mattel, Inc. Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.6% Affymetrix, Inc.* Bruker Corp.* Illumina, Inc.* Life Technologies Corporation* Parexel International Corp.* PerkinElmer, Inc. Sequenom Inc.* Waters Corp.* Machinery - 4.5% AGCO Corporation* Alamo Group Inc. Briggs & Stratton Corp. Caterpillar Inc. China Yuchai International Ltd. CNH Global N.V.* Cummins Inc. Danaher Corp. Deere & Co. Donaldson Company, Inc. Eaton Corp. Gardner Denver Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Kennametal Inc. Manitowoc, Inc. Navistar International Corp.* Oshkosh Corp.* PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Snap-On, Inc. Terex Corp.* The Timken Company Valmont Industries, Inc. Marine - 0.1% DryShips Inc.* Media - 3.1% Belo Corp.* Cablevision Systems Corporation CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp.* The Walt Disney Co. DreamWorks Animation SKG, Inc.* Entercom Communications Corp.* Focus Media Holding Limited - ADR* Gannett Co., Inc. Grupo Televisa S.A. - SP-ADR* IMAX Corp.* The Interpublic Group of Companies, Inc. * Lamar Advertising Co.* Lee Enterprises, Inc.* Liberty Global, Inc.* Liberty Media Corp. - Capital Series A* Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc.* The McClatchy Co. * The McGraw-Hill Companies, Inc. Morningstar, Inc.* The New York Times Co. * News Corp. Cl B Omnicom Group Inc. Regal Entertainment Group Shaw Communications, Inc. Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom, Inc. Cl B Virgin Media Inc. Metals & Mining - 5.8% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Alcoa Inc. Allegheny Technologies, Inc. Aluminum Corporation of China Ltd. - SP-ADR* AngloGold Ashanti Ltd. - SP-ADR ArcelorMittal NYS Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d' Alene Mines Corp.* Commercial Metals Co. Companhia Siderurgica Nacional S.A. - SP-ADR Compania de Minas Buenaventura S.A. - SP-ADR Compass Minerals International, Inc. Eldorado Gold Corp. Freeport-McMoRan Copper & Gold Inc. Fronteer Gold, Inc.* Gammon Gold, Inc.* Gold Fields Ltd. - SP-ADR Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co.* IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* New Gold Inc.* Newmont Mining Corp. Northgate Minerals Corp.* NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Paramount Gold and Silver Corporation* Puda Coal, Inc.* Randgold Resources Ltd. Rare Element Resources Ltd.* Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp.* Southern Copper Corp. Steel Dynamics, Inc. Taseko Mines Ltd.* Teck Resources Ltd. Cl B Ternium S.A. - SP-ADR Thompson Creek Metals Company, Inc.* Titanium Metals Corp.* United States Steel Corp. Vale S.A. - SP-ADR Walter Energy, Inc. Yamana Gold Inc. Multiline Retail - 2.0% 99 Cents Only Stores* Big Lots, Inc.* Dillard's, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp.* Macy's, Inc. Nordstrom, Inc. J.C. Penney Company, Inc. Retail Ventures, Inc.* Saks, Inc.* Sears Holdings Corp.* Target Corp. Tuesday Morning Corp.* Multi-Utilities - 0.2% CMS Energy Corporation Dominion Resources, Inc. NiSource Inc. PG&E Corporation Wisconsin Energy Corporation Office Electronics - 0.2% CANON INC. - SP-ADR Xerox Corp. Zebra Technologies Corporation* Oil, Gas & Consumable Fuels - 5.4% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. BP- PLC - SP-ADR Brigham Exploration Co.* Cabot Oil & Gas Corp. Cameco Corporation Canadian Natural Resources Ltd. Cenovus Energy Inc. Chesapeake Energy Corp. Chevron Corp. Cloud Peak Energy, Inc.* CNOOC Ltd. Concho Resources Inc.* ConocoPhillips Continental Resources, Inc.* Devon Energy Corp. El Paso Corp. Enbridge Inc. EnCana Corp. EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.* Gulfport Energy Corporation* Hess Corp. Holly Corp. Ivanhoe Energy, Inc.* James River Coal Company* Kodiak Oil & Gas Corp.* Linn Energy LLC Marathon Oil Corp. Massey Energy Co. McMoRan Exploration Co.* Murphy Oil Corp. Newfield Exploration Co.* Nexen Inc. Noble Energy, Inc. Occidental Petroleum Corp. Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Petroleum Development Corporation* Pioneer Natural Resources Co. Range Resources Corp. SandRidge Energy Inc.* Southwestern Energy Co.* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp.* Total S.A. - SP-ADR TransGlobe Energy Corp.* Valero Energy Corp. Venoco Inc.* Whiting Petroleum Corp.* Clayton Williams Energy, Inc.* The Williams Companies, Inc. YPF Sociedad Anonima - SP-ADR Paper & Forest Products - 0.3% Buckeye Technologies Inc. P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* Weyerhaeuser Co. Personal Products - 0.5% Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nutri System, Inc. Weight Watchers International, Inc. Pharmaceuticals - 2.1% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR BMP Sunstone Corporation* Bristol-Myers Squibb Co. Dr. Reddy's Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Endo Pharmaceuticals Holdings Inc.* Forest Laboratories, Inc.* Generex Biotechnology Corp.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals, Ltd.* Teva Pharmaceutical Industries Ltd. Valeant Pharmaceuticals International, Inc. ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC Watson Pharmaceuticals, Inc.* Professional Services - 0.5% 51job, Inc. - SP-ADR* The Dun & Bradstreet Corporation IHS Inc.* Korn/Ferry International* Manpower Inc. On Assignment, Inc.* Real Estate Management & Development - 0.1% CB Richard Ellis Group, Inc.* The St. Joe Company * Road & Rail - 1.5% Arkansas Best Corp. Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming, Inc.* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Old Dominion Freight Line, Inc.* Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* Semiconductors & Semiconductor Equipment - 4.6% Advanced Micro Devices, Inc.* Altera Corp. Amkor Technology, Inc.* Analog Devices, Inc. Applied Materials, Inc. Applied Micro Circuits Corp.* ARM Holdings PLC - SP-ADR ASM International N.V.* ASML Holding N.V. NYS Atheros Communications, Inc.* Atmel Corp.* Broadcom Corp. Canadian Solar Inc.* Cavium Networks, Inc.* Cirrus Logic, Inc.* Conexant Systems, Inc.* Cree, Inc.* Cymer, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* Entropic Communications, Inc.* Fairchild Semiconductor International, Inc.* GT Solar International Inc.* Integrated Device Technology, Inc.* JinkoSolar Holding Company Limited - ADR* KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* Linear Technology Corporation LSI Corp.* LTX-Credence Corporation* Marvell Technology Group Ltd.* Mattson Technology, Inc.* Maxim Integrated Products, Inc. MEMC Electronic Materials, Inc.* Micrel, Inc. Microchip Technology Inc. Micron Technology, Inc.* Microsemi Corporation* Mindspeed Technologies Inc.* MIPS Technologies, Inc.* Nanometrics Incorporated* Netlogic Microsystems Inc.* Novellus Systems, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PMC-Sierra, Inc.* Rambus Inc.* Renesola Ltd. - SP-ADR* RF Micro Devices, Inc.* Semtech Corporation* Sigma Designs, Inc.* Skyworks Solutions, Inc.* Spreadtrum Communications, Inc. - SP-ADR* Standard Microsystems Corp.* Teradyne, Inc.* Texas Instruments Inc. TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software - 4.9% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* AsiaInfo-Linkage Inc.* Autodesk, Inc.* Blackboard Inc.* BMC Software, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Ebix, Inc.* Electronic Arts Inc.* FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc.* JDA Software Group, Inc.* Lawson Software, Inc.* Magic Software Enterprises Ltd. Mentor Graphics Corporation* MICROS Systems, Inc.* Microsoft Corp. NetScout Systems, Inc.* NetSuite Inc.* Nuance Communications, Inc.* Oracle Corp. Parametric Technology Corp.* Progress Software Corporation* Quest Software, Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* Solera Holdings Inc. SuccessFactors, Inc.* Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* The Ultimate Software Group, Inc. * VanceInfo Technologies Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Solar - 0.3% Evergreen Solar, Inc.* First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* LDK Solar Co. Ltd. - SP-ADR* Suntech Power Holdings Co., Ltd. - SP-ADR* Trina Solar Ltd.* Yingli Green Energy Holding Company Ltd. - SP-ADR* Specialty Retail - 5.2% Aarons, Inc. Abercrombie & Fitch Co. Advance Auto Parts, Inc. Aeropostale, Inc.* American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* CarMax, Inc.* Chico's FAS, Inc. The Children's Place Retail Stores, Inc. * Coldwater Creek Inc.* Collective Brands, Inc.* Cost Plus, Inc.* Dick's Sporting Goods, Inc.* The Dress Barn, Inc. * DSW, Inc.* Express, Inc.* The Finish Line, Inc. Foot Locker, Inc. GameStop Corp.* The Gap, Inc. Guess?, Inc. The Home Depot, Inc. Hot Topic, Inc. J. Crew Group, Inc.* Jo-Ann Stores, Inc.* Jos. A. Bank Clothiers, Inc.* Limited Brands, Inc. Lithia Motors, Inc. Lowe's Companies, Inc. The Men's Wearhouse, Inc. Office Depot, Inc.* OfficeMax Inc.* O'Reilly Automotive, Inc.* Pacific Sunwear of California, Inc.* The Pep Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corp. Rent-A-Center, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Signet Jewelers Ltd.* Staples, Inc. Stein Mart, Inc. Talbots, Inc.* Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* West Marine, Inc.* Williams-Sonoma, Inc. Zumiez Inc.* Telecommunication Services- Diversified - 1.0% 8x8, Inc.* AT&T Inc. BT Group PLC - SP-ADR CenturyTel, Inc. China Unicom (Hong Kong) Ltd. - SP-ADR Chunghwa Telecom Co., Ltd. - SP-ADR City Telecom (H. K.) Ltd. - SP-ADR Frontier Communications Corporation Level 3 Communications, Inc.* Qwest Communications International Inc. tw telecom inc.* Verizon Communications Inc. VimpelCom Ltd. VocalTec Communications Ltd.* Windstream Corporation Telecommunication Services - Wireless - 0.8% American Tower Corp.* Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Millicom International Cellular S.A. Mobile TeleSystems - SP-ADR NII Holdings Inc.* NTT DOCOMO, Inc. - SP-ADR Sprint Nextel Corp.* Syniverse Holdings Inc.* Turkcell Iletisim Hizmetleri AS - SP-ADR Vivo Participacoes S.A. - SP-ADR Vodafone Group PLC - SP-ADR Textiles, Apparel & Luxury Goods - 1.9% Coach, Inc. Kenneth Cole Productions, Inc.* Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* G-III Apparel Group, Ltd.* Gildan Activewear Inc.* Hanesbrands, Inc.* Joe's Jeans, Inc.* The Jones Group Inc. Liz Claiborne, Inc.* Lululemon Athletica Inc.* Luxottica Group SPA - SP-ADR Steven Madden, Ltd.* NIKE, Inc. Cl B Phillips-Van Heusen Corp. Polo Ralph Lauren Corp. Skechers U.S.A., Inc.* The Timberland Co. * True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Tobacco - 0.3% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors - 0.3% Fastenal Co. W.W. Grainger, Inc. Titan Machinery, Inc.* WESCO International, Inc.* Water Utilities - 0.0% American Water Works Co.,Inc. Total common stocks (cost $142,928,504) REITS - 0.1%(a) Real Estate Investment Trusts - 0.1% Annaly Capital Management Inc. Chimera Investment Corporation Hatteras Financial Corp. Host Hotels & Resorts Inc. OMEGA Healthcare Investors, Inc. Total REITS (cost $185,227) RIGHTS - 0.0%(a) Ivanhoe Mines Ltd. *^ Total rights (cost $7,449) WARRANTS - 0.0%(a) 70 Krispy Kreme Doughnuts, Inc.,* Expiration Date - 03/02/12, Exercise Price - $12.21 22 Total warrants (cost $0) 22 PREFERRED STOCKS - 0.2%(a) Beverages - 0.2% Companhia de Bebidas das Americas Preferred - SP-ADR Commercial Banks - 0.0% Banco Bradesco S.A. - SP-ADR Bancolombia S.A. - SP-ADR Total preferred stocks (cost $325,505) Total investments - 99.1% (cost $143,446,685) Cash and receivables, less liabilities - 0.9%(a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ^ When issued security. (a) Percentages for the various classifications relate to net assets. ADR- Unsponsored American Depositary Receipt ADS- American Depositary Shares N.V.- Netherlands Antilles Limited Liability Corp. NYS- New York Registered Shares SP-ADR- Sponsored American Depositary Receipt The Global Industry Classification Standard (GICS®was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Item 1. Schedule of Investments. As of December 31, 2010, the cost of investments for federal income tax purposes was $143,446,685 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation Aggregate gross unrealized depreciation Net unrealized appreciation $29,491,066+ +Because tax adjustments are calculated annually, the above table does not relect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent annual or semi-annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ REITS Rights Warrants 22 Preferred Stocks Total Level 1 Level 2 – Level 3 – Total $ Please refer to the Schedule of Investments to view common stocks and preferred stocks segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment CompanyAct of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes thedisclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act(17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under theSecurities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarterthat have materially affected, or are reasonably likely to materiallyaffect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date February 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date February 24, 2011 By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date February 24, 2011
